Exhibit CHIEF EXECUTIVE OFFICER CERTIFICATION I, Robert B. Dillon, Chief Executive Officer of Exobox Technologies Corp., certify that: 1. I have reviewed this Quarterly Report on Form 10-QSB of Exobox Technologies Corp. (the "Registrant"); 2. Based on my knowledge, this report does not contain anyuntrue statement of a material fact or omit to state amaterial fact necessary to make the statements made, inlight of the circumstances under which such statements weremade, not misleading with respect to the period covered bythis report; 3. Based on my knowledge, the financial statements, and otherfinancial information included in this report, fairlypresent in all material respects the financial condition,results of operations and cash flows of the registrant asof, and for, the periods presented in this report; 4. The registrant's other certifying officer(s) and I areresponsible for establishing and maintaining disclosurecontrols and procedures (as defined in Exchange Act Rules13a-15(e) and 15d-15(e)) for the registrant and have: (a) Designed such disclosure controls and procedures, orcaused such disclosure controls and procedures to bedesigned under our supervision, to ensure that materialinformation relating to the registrant, including itsconsolidated subsidiaries, is made known to us by otherswithin those entities, particularly during the period inwhich this report is being prepared; (b) Evaluated the effectiveness of the registrant's disclosurecontrols and procedures and presented in this report ourconclusions about the effectiveness of the disclosurecontrols and procedures, as of the end of the periodcovered by this report based on such evaluation; and (c) Disclosed in this report any change in the registrant'sinternal control over financial reporting that occurredduring the registrant's most recent fiscal quarter (theregistrant's fourth fiscal quarter in the case of an annualreport) that has materially affected, or is reasonablylikely to materially affect, the registrant's internalcontrol over financial reporting; and 5. The registrant's other certifying officer(s) and I havedisclosed, based on our most recent evaluation of internalcontrol over financial reporting, to the registrant'sauditor and the audit committee of the registrant's boardof directors(or persons performing the equivalentfunctions): (a) All significant deficiencies and material weaknesses inthe design or operation of internal control over financialreporting which are reasonably likely to adversely affectthe registrant's ability to record, process, summarize andreport financial information; and (b) Any fraud, whether or not material, that involvesmanagement or other employees who have a significant rolein the registrant's internal control over financialreporting. Date: March 24, 2008 /s/ RobertB.Dillon Chief Executive Officer
